Citation Nr: 0413157	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant is the surviving widow of the veteran.  The 
veteran had active service in the Philippine Commonwealth 
Army.  He was in beleaguered status from December 1941 to 
April 1942, in missing status for one day in April 1942, in 
prisoner of war (POW) status from April 1942 to August 1942, 
in no casualty status from August 1942 to August 1945, and in 
Regular Philippine Army service from August 1945 to November 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, 
Philippines (RO), which found that the appellant had not 
submitted new and material evidence to reopen her claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A July 2001 Board decision denied the appellant's 
application to reopen her claim for service connection for 
the cause of the veteran's death.

3.  Evidence added to the record since the July 2001 Board 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the appellant's claim, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the July 2001 Board decision denying 
the appellant's application to reopen her claim for service 
connection for the cause of the veteran's death is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The revised regulations provide a limited duty to assist in 
applications to reopen a previously and finally denied claim, 
requiring VA to request existing records from Federal agency 
or non-Federal agency sources when sufficient information to 
identify and locate such records is provided.  38 C.F.R. § 
3.159(c)(1), (c)(2), and (c)(3).  Further, in such claims, 
only upon reopening will VA provide an examination or obtain 
a medical opinion if necessary to decide a claim, which will 
be when there is insufficient competent medical evidence to 
decide the claim.  38 C.F.R § 3.159(c)(4)(iii)).

The appellant filed her claim after the enactment of the 
VCAA.  As a result, compliance is required with the notice 
and duty to assist provisions contained in the law with 
regard to the this claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the July 2002 denial letter, the September 
2002 duty to assist letter and the March 2003 statement of 
the case (SOC) adequately informed her of the evidence needed 
to reopen her claim.  The Board observes that the March 2003 
SOC informed her of the VCAA's implementing regulations.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to reopen her claim and the 
avenues through which she might obtain such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004). 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(c)(1), (c)(2), and (c)(3).  VA has 
obtained all available service medical records and post-
service medical records.  The appellant has not indicated 
that there are any additional medical records available to 
substantiate her claim.  

As to any duty to provide a medical opinion, the Board notes 
that in applications to reopen a previously and finally 
denied claim, only upon reopening will VA provide an 
examination or obtain a medical opinion if necessary to 
decide a claim, which will be when there is insufficient 
competent medical evidence to decide the claim.  38 C.F.R § 
3.159(c)(4)(iii)).  As the appellant's claim is not reopened, 
a medical opinion is not required.  

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The initial AOJ decision regarding the veteran's 
claim was dated prior to the RO's March 2003 provision of the 
VCAA to the appellant.  As noted above, VCAA provisions were 
considered and complied with.  There is no indication that 
there is additional evidence to obtain; and there has been a 
complete review of all the evidence of record.  The Board 
finds that there is no prejudice to the appellant by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board elaborates on this 
particular procedural point below. 

A July 2002 decision denied the veteran's claim.  Only in 
that rating action and a subsequent September 2002 letter did 
the AOJ provide notice to the claimant regarding what 
evidence was needed to reopen her claim, and only in the 
March 2003 SOC did the RO provide her the regulations 
implementing VCAA.  

Because the VCAA notice regarding this claim was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the appellant was not given 
prior to the first AOJ adjudication of her application to 
reopen the claim for service connection for the cause of the 
veteran's death, the VCAA notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  In 
a September 2003 letter to the veteran informing her that her 
claim had been certified to the Board, the RO informed her 
that he could submit additional evidence concerning her 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in her case, whichever 
came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In the case of 
the appellant's application to reopen her claim for service 
connection for the cause of the veteran's death, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's application to reopen the 
claim for service connection for the cause of the veteran's 
death, any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to the appellant's claim.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and her procedural rights have not been abridged.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background

The appellant asserts that the veteran had epilepsy due to 
his POW experience, which contributed to his fatal car 
accident.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence). 

The July 2001 Board decision denied the appellant's 
application to reopen the claim for service connection for 
the cause of the veteran's death.  Evidence of record at that 
time included the veteran's service records, which consisted 
of an Affidavit of Philippine Army Personnel dated in October 
1945; a certification of service issued by the Adjutant 
General, U.S. Army, dated in April 1976; and a certification 
of service as a prisoner of war from Headquarters Adjutant 
General Records Depository with an illegible date.  Service 
records do not disclose any complaint, diagnosis or treatment 
of illness or disease.

The veteran's September 1975 death certificate discloses that 
the cause of the veteran's death was intracranial injury due 
to a fractured skull, due to a vehicular accident.  

A March 1991 affidavit from the Civil Registration Division, 
City Planning and Development Office of Batangas City, 
Philippines, states that record of the death of the veteran's 
first wife was destroyed by wear and tear.  An April 1991 
joint affidavit describes the circumstances surrounding the 
death of the veteran's first wife. 

At a hearing in August 1992 the appellant testified that 
while on active duty and after his discharge, the veteran 
complained of memory lapses and severe headaches.  At the 
time of the accident the veteran "was not in his right 
senses" and as a result he was involved in a vehicular 
accident.  The veteran always complained of nervousness as a 
result of his military service.  The veteran consulted 
several physicians who told him and his wife that he suffered 
from a mental illness.  

In a certification dated in December 1999, Dr. R.R.F., a 
physician/surgeon states that the veteran was an epileptic 
and as such, he may have been experiencing sequelae of 
epilepsy that caused him to lose "sense" or consciousness 
prior to being hit by a car.  Dr. F. refers to Bedside 
Diagnostic Examination by De Gowin & De Gowin, for the 
proposition that hours before an epileptic attack an 
epileptic may experience feelings of strangeness, dreamy 
states, increased irritability and other vague symptoms.  
These symptoms may lead the epileptic to suddenly lose 
consciousness and fall, resulting in fatal or non-fatal 
injuries.  During such an attack, the epileptic may walk 
aimlessly or commit "senseless acts."

Evidence submitted after the July 2001 Board decision 
includes a January 1966 affidavit from an individual alleging 
that he had served with the veteran in 1945-46; a May 2002 
statement from a private physician that he frequently saw the 
veteran for check-ups for his epilepsy from 1950 to 1970; and 
a May 2002 letter from the Philippine National Red Cross that 
the veteran registered for Japanese compensation and was 
approved for benefits as a former POW.  In addition, the 
appellant submitted several letters in which she essentially 
argued that the veteran developed epilepsy during or as a 
result of his POW experience, which contributed to his fatal 
motor vehicle accident.  

Legal Analysis

The July 2001 Board decision denying the appellant's 
application to reopen his claim for service connection for 
the cause of the veteran's death is final and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7104 (West 2002).  In order to reopen this claim, the 
appellant must present or secure new and material evidence 
with respect to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this claim to reopen was 
received after that date, the revised regulation is 
applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant has submitted new and material evidence 
since the July 2001 Board decision denying her application to 
reopen a claim for service connection for the cause of the 
veteran's death.

The Board first finds that the additional evidence submitted 
after the July 2001 Board decision (the January 1966 
affidavit, May 2002 private physician statement, May 2002 
letter from the Philippine National Red Cross, and the 
appellant's various letters are either not new (not relevant, 
redundant of previously considered evidence), or, in the case 
of the physician's statement, not material within the meaning 
of 38 C.F.R. § 3.156.  

The death certificate shows that the cause of the veteran's 
death was intracranial injury due to a fractured skull, due 
to a vehicular accident.  The appellant claims  that the 
veteran had epilepsy due to his POW experience, which 
contributed to his fatal motor vehicle accident.  The final 
July 2001 Board decision found that a medical statement on 
file at that time to the effect that the veteran may have had 
an epileptic seizure at the time of his fatal motor vehicle 
accident to be too speculative to support the claim.  
Moreover, the Board correctly noted that, even if the veteran 
had a history of epilepsy, there was no competent evidence on 
file to link it to service.  The additional evidence at issue 
includes a medical statement that the veteran was treated for 
epilepsy from 1950 to 1970.  As indicated above, this 
evidence is new within the meaning of the cited legal 
authority.  However, the statement does not link the 
veteran's epilepsy to service and the record continues to be 
devoid of any competent evidence that attributes the 
veteran's fatal motor vehicle accident to epilepsy or a 
seizure.  The previously considered physician's statement 
that the veteran was an epileptic and as such, he may have 
(emphasis added) been experiencing sequelae of epilepsy that 
caused him to lose "sense" or consciousness prior to being 
hit by a car, and the citation to the medical literature,  is 
too speculative and general in nature to support the claim 
that epilepsy caused the veteran's death; the Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim (e.g., see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Sacks v. 
West, 11 Vet. App. 314 (1998)); and there is no competent 
evidence of record, to include the previously considered 
physician statement, that proffers an opinion that the 
veteran's epilepsy began during or within one year of service 
(see 38 C.F.R. § 3.307, 3.309 regarding the one-year 
presumptive period that applies to organic neurological 
diseases) or that links epilepsy to service, to include the 
veteran's POW confinement.  It is pertinent to point out that 
epilepsy is not one of the POW presumptive diseases.  See 
38 C.F.R. § 3.309(d).  Thus, the medical statement at issue 
(the physician's statement that was submitted after the 2001 
Board decision) noting that the veteran was treated for 
epilepsy from 1950 to 1970, when considered with the 
physician's statement that the veteran may have had an 
epileptic seizure that caused his fatal car accident, along 
with the other evidence of record, is not material evidence 
as it, by itself or when considered with previous evidence of 
record, does not relates to an unestablished fact necessary 
to substantiate a claim.  The May 2002 private physician's 
statement does not relate the veteran's purported epilepsy to 
his vehicular accident or death, even when viewed in light of 
the December 1999 certification from Dr. F.  Simply put, it 
does not link the cause of the veteran's death to service; it 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

The January 1966 affidavit and the May 2002 letter from the 
Philippine Red Cross do not address the veteran's health or 
the cause of his death.  The appellant's own various letters, 
in which she asserts that due to his POW status the veteran 
had epilepsy which in turn caused illness that caused his 
death, do not constitute competent medical evidence.  As a 
layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The appellant's contentions are essentially the same 
as those previously made to the RO and Board.  Thus, this 
evidence is not new.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998) 
(veteran's testimony supporting fact previously rejected 
regarding an alleged PTSD stressor was cumulative).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

New and material evidence not having been received to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death, the appeal is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



